Citation Nr: 1326412	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left great toe fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to March 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  The Veteran requested a Travel Board hearing before the Board, and such hearing was scheduled for June 2013.  In a letter received on July 27, 2013, the Veteran indicated that he was withdrawing the Board hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his representative) in writing requesting withdrawal of his appeal of the denial of service connection for residuals of a left great toe fracture; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matter of service connection for residuals of fracture of the left great toe.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Given the Veteran's withdrawal of his appeal, discussion of the impact of the VCAA on this matter is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received in August 2013, the Veteran (via his representative) expressed his intention to withdraw his appeal seeking service connection for residuals of a left great toe fracture.  Hence, there is no allegation of error or fact or law for appellate consideration as to such claim, and the Board does not have jurisdiction to consider an appeal in the matter.  The appeal must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


